


Exhibit 10.52

 

CONFIDENTIAL RELEASE AND WAIVER OF CLAIMS (“Release”)

 

1.               Release of Claims.  As consideration for the benefits described
in Paragraph 2 below, I, Barry S. Gersten, hereby release and forever discharge
Capmark Finance Inc.  (“Capmark”),  Capmark Financial Group Inc. (“Parent”) and
Parent’s subsidiaries and related entities and companies, any and all of their
respective employee benefit plans, fringe benefit plans or programs, and any and
all of their respective present and past officers, directors, shareholders,
employees, agents and representatives, and the successors and assigns of each
(all of the foregoing, collectively and together with Capmark and Parent, the
“Capmark Group”) from any and all manner of claims, suits, demands, actions,
causes of action, administrative claims, liability, claims for damages, class
action claims or other claims made on my behalf whatsoever that I, my heirs,
representatives, agents, successors, guardians, trusts, trustees or assigns ever
had, have now or may have, whether known or unknown, that arise on or before the
date of my execution of this Release (collectively, the “Released Claims”).  The
Released Claims include but are not limited to any claims arising from or
relating to my recruitment or hiring by, or my employment with, Capmark and/or
any entity within the Capmark Group, any contingent, bonus or otherwise
discretionary compensation awards or payments of any kind whatsoever, any
pending applications for employment with Capmark and/or any entity within the
Capmark Group, or my separation of employment from Capmark and/or any entity
within the Capmark Group including, but not limited to: (i) any claims
(including any claim with respect to taxes of any kind) arising under the
Employee Retirement Income Security Act of 1974, Title VII of the Civil Rights
Act, 42 U.S.C. § 2000e et seq., the New York Human Rights Law, N.Y. Exec. Law §§
290 et seq.; the New York Equal Pay Law, N.Y. Lab. Law §§ 194 -198-a; the New
York Whistleblower Protection Law, N.Y. Lab. Law §§ 740 et seq.; the New York
Child Care Leave Law, N.Y. Lab. Law § 201-C; the New York Law on Equal Rights,
N.Y. Civ. Rights, §§ 40-c et seq.; the New York Payment of Wages Law, N.Y. Lab
Law §§ 190 et seq.; the New York State Minimum Wage Act, N.Y. Lab Law Section §§
652 et seq.; the New York Law on Nondiscrimination Against Persons with Certain
Genetic Disorders, N.Y. Stat. Art. 4-C, §§ 48 et seq.; the Pennsylvania Human
Relations Act, 43 P.S. § 951 et seq., the Americans with Disabilities Act, 42
U.S.C. § 12101, et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et
seq., the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et
seq., any other federal, state or local law or any law of any jurisdiction
outside of the United States as applicable, (ii) breach of contract claims,
(iii) defamation, wrongful discharge, emotional distress or any other tort
claim, (iv) any common law claim, and (v) any claim for attorneys’ fees and
costs, arising in law or equity.  In addition, to the extent applicable, I
expressly waive and release all rights under California Civil Code section 1542
which states (language in parentheses added):

 

A general release does not extend to claims which the creditor (e.g., employee)
does not know or suspect to exist in his or her favor at the time of executing
the release, which, if known by him or her, must have materially affected his
settlement with the debtor (e.g., the employer).

 

1

--------------------------------------------------------------------------------


 

Without limiting or modifying my release and waiver of the Released Claims as
set forth herein, the Released Claims do not include any right, claim or remedy
arising after the date on which I sign this Release nor does this Release
prevent me from participating, cooperating, initiating or assisting in an
investigation or proceeding conducted within the Capmark Group or by any
government agency, oversight board, commission or other regulatory or
investigative body; provided, however, with respect to any such investigation or
proceeding or related charges, I hereby waive and release all claims for any
recovery of monetary damages and any other form of personal relief attributable
to events or omissions occurring on or before the date on which I sign this
Release.

 

2.               Release Consideration.  In consideration for my execution of
this Release, Capmark (or its affiliate) agrees to make a lump sum severance
payment to me in the amount of $490,000.00 less all applicable federal, state,
local and other taxes, if any, and benefit withholdings that the Capmark Group
is required to withhold.  I acknowledge that in the absence of my execution of
this Release, I would not be entitled to the benefits described in this
Paragraph.  I acknowledge further that such benefits are adequate and
satisfactory consideration to me.  Capmark (or its affiliate) agrees to make the
payment referenced in this Paragraph within thirty (30) days of receiving an
executed copy of this Release from me, provided there has been no revocation of
this Release within the revocation period set forth in Paragraph 13 below.

 

3.               Future Payments and Benefits.  I agree and understand that the
Capmark Group does not have and will not have any obligation to provide me at
any time in the future with any payment or benefit other than those set forth in
Paragraph 2 above, including without limitation any bonus, contingent award or
commission payment, except for any benefit to which I may be entitled under the
terms of the Capmark Financial Group Inc. Savings Incentive Plan and the
Consolidated Omnibus Budget Reconciliation Act (COBRA).

 

4.               Non-disparagement.  I agree that I will not make any
disparaging comment, orally or in writing, about any entity within the Capmark
Group, or any shareholder, former or current employee, consultant, advisor,
director, service or product of any entity within the Capmark Group.  Capmark
Group agrees that members of its Executive Committee will not make any
disparaging comment, orally or in writing, about me.  I agree and acknowledge
that I will reasonably cooperate in the future with Capmark regarding questions
that may arise regarding my duties at Capmark (or any other entity within the
Capmark Group) while I was an employee. This paragraph shall not restrict any
party for whom it applies from responding to legal inquiries or providing
information required by law including without limitation any legal proceeding,
subpoenas, or other legal or regulatory requirement.

 

5.               End of Employment.  I agree that my last day of employment with
Capmark (and any other entity within the Capmark Group) is April 23, 2009 (the
“Separation Date”) and that the Capmark Group has no obligation to re-employ or
hire me in the future.

 

6.               Resignation.   I hereby tender my resignation, effective as of
the Separation Date, from all positions as an employee, officer, director and
any other appointment or designation of or by any and all entities within the
Capmark Group.

 

2

--------------------------------------------------------------------------------


 

7.               Assignment.  To the extent, if any, that I have rights in any
invention, improvement, discovery, process, program, product or system developed
by me during my employment with Capmark (and any other entity within the Capmark
Group), I hereby irrevocably transfer, assign and convey such rights to Capmark
and agree that Capmark shall be and remain the sole and exclusive owner of all
right, title and interest in and to any such invention, improvement, discovery,
process, program, product or system, including, but not limited to, all patent,
copyright, trade secret and other proprietary rights therein that may be secured
in any place under laws now or hereinafter in effect.

 

8.               Non-disclosure.  I agree and acknowledge that during the course
of my employment with Capmark (and any other entity within the Capmark Group), I
had access and was privy to information, documents and other materials relating
to the business of and entities within the Capmark Group that are confidential
and/or proprietary to entities within the Capmark Group or which constitute or
contain the trade secrets of entities within the Capmark Group (collectively
“Confidential Information”), the disclosure of which could cause irreparable
harm to entities within the Capmark Group.  Examples of Confidential Information
include, but are not limited to, borrower contact lists, source code, client
information, business plans, corporate strategy and any deal-specific
information.  I agree not to discuss or disclose to any person or entity or use
any of the Confidential Information without prior and specific written
permission from Parent’s Executive Vice President & Chief Administrative Officer
or General Counsel.  I further agree that I have returned to Capmark all company
property, including all Confidential Information, in my possession, other than
Confidential Information that Capmark has asked that I retain in connection with
my Consulting Agreement dated April 24, 2009.

 

9.               Successors and Assigns.  Capmark’s rights under this Release
shall inure to the benefit of and shall be binding upon the successors and
assigns of Capmark.  I shall not be entitled to assign any of my rights or
obligations under this Release.

 

10.         Confidentiality.  I understand and agree that I have not and will
not reveal, disclose or discuss in any fashion the contents or terms of this
Release, except to immediate family members, tax advisors, legal counsel or as
required by law, or to enforce this Release without prior express written
consent of the Executive Vice President & Chief Administrative Officer or
General Counsel of Parent.  I understand that Capmark will keep this Release
confidential; provided, however, that the Capmark Group may, in its reasonable
discretion, disclose the contents, terms and/or copies of this Release: (a) to
those people who have a legitimate business reason to know, (b) to enforce the
terms of this Release, (c) as required under any contractual obligation of any
entity within the Capmark Group and (d) in accordance with applicable law, rule,
regulation or other legal authority requiring such disclosure including, without
limitation, any required filings with the Securities and Exchange Commission.  I
understand further that if Capmark receives inquiries from prospective employers
or other third parties regarding my employment with Capmark, it will disclose
only the dates of my employment and final job title.  I agree to direct such
inquires to Parent’s Human Resources Department.

 

3

--------------------------------------------------------------------------------


 

11.         Governing Law.  This Release is made and entered into in the
accordance with the laws of the state of New York and shall in all respects be
interpreted, enforced and governed under the laws of the state of New York.

 

12.         Entire Agreement.  This Release contains the entire agreement of the
parties with respect to the subject matter hereof and merges all prior
negotiations, agreements and understandings, if any.  No modification, release,
discharge or waiver of any provision of this Release shall be of any force or
effect unless made in writing and signed by me and Parent’s Executive Vice
President & Chief Administrative Officer or General Counsel, and specifically
identified as a modification, release or discharge of this Release.  If any
term, clause or provision of this Release shall for any reason be adjudged
invalid, unenforceable or void, the same shall not impair or invalidate any of
the other provisions of this Release, all of which shall be performed in
accordance with their respective terms.

 

13.         Acknowledgments.  By signing this Release, I acknowledge and agree
that:

 

a.                                       I have carefully read and understood
all of the provisions and terms of this Release;

 

b.                                      I have signed this Release knowingly and
voluntarily;

 

c.                                       Capmark advises me to consult with
counsel prior to signing this release;

 

d.                                      Capmark has provided me forty five (45)
calendar days from my receipt of this Release to consider its terms (the
“Consideration Period”), and the parties further agree that changes, if any,
whether material or not, will not restart the Consideration Period;

 

e.                                       Capmark’s offer to enter into this
Release shall automatically expire at the end of the Consideration Period
without further action by any party if I have not signed and returned this
Release to Capmark on or prior to the date thereof, unless Capmark agrees
otherwise in writing signed by either the Executive Vice President & Chief
Administrative Officer or the General Counsel of Parent;

 

f.                                         For the period of seven (7) calendar
days after I sign this Release, I may revoke it by providing written notice of
revocation to Capmark by hand-delivery, facsimile or e-mail transmission (and
retaining proof of successful transmission).  If I revoke this Release, any
letter or other written notice of revocation shall be delivered, or transmitted
by facsimile or by email, no later than seven (7) calendar days after my
execution of this Release, with arrangements for the letter or other written
notice of revocation to be received by the Capmark Group no later than eight
(8) calendar days after my execution hereof using the following contact
information:

 

Capmark Financial Group Inc.

116 Welsh Road

 

4

--------------------------------------------------------------------------------


 

Horsham, PA 19044

Attention: Executive Vice President & Chief Administrative Officer

Linda.Pickles@capmark.com

Facsimile: 215.328.3714

 

Because of this seven (7) calendar-day revocation period, this Release will not
become effective or enforceable until the eighth (8th) calendar day after the
date on which I sign it, provided that I have previously given my signed Release
to Capmark, and I have not revoked it; and

 

g.                                      In signing this Release, I have not
relied on any representations or statements, whether oral or written, other than
the express language contained herein.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

I HAVE CAREFULLY READ THIS ENTIRE RELEASE.  I UNDERSTAND THAT BY SIGNING THIS
RELEASE, I AM WAIVING ALL CLAIMS (WHETHER KNOWN OR UNKNOWN) AGAINST ANY AND ALL
ENTITIES WITHIN THE CAPMARK GROUP RELATING TO MY EMPLOYMENT OR SEPARATION OF
EMPLOYMENT WITH CAPMARK AND/OR ANY ENTITY WITHIN THE CAPMARK GROUP THAT ARISE ON
OR BEFORE THE DATE OF MY EXECUTION OF THIS RELEASE.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, I have executed
the foregoing Release this 23rd day of April, 2009.

 

 


/S/ BARRY S. GERSTEN


 

Barry S. Gersten

 

 

 

/s/ Alison Snow

 

Witness            (Signature)

 

 

 

Alison Snow

 

Witness Name

 

 

 

FOR AND ON BEHALF OF

CAPMARK FINANCIAL GROUP INC. AND

CAPMARK FINANCE INC.

 

 

/s/ Linda Pickles

 

Linda Pickles, Executive Vice President & Chief Administrative Officer

 

6

--------------------------------------------------------------------------------
